United States Court of Appeals
                    UNITED STATES COURT OF APPEALS              Fifth Circuit

                         for the Fifth Circuit               FILED
                                                          March 16, 2006

                                                      Charles R. Fulbruge III
                             No. 05-50728                     Clerk



               MILLENNIUM ONE COMMUNICATIONS, INC.,

                                               Plaintiff-Appellant,


                                VERSUS


   THE PUBLIC UTILITY COMMISSION OF TEXAS; PAUL HUDSON, in his
official capacity as Chairman of the Public Utility Commission of
   Texas; JULIE CARUTHERS PARSLEY, in her official capacity as
   Commissioner of the Public Utility Commission of Texas; and
                SOUTHWESTERN BELL TELEPHONE, L.P.,

                                              Defendants-Appellees.




          Appeals from the United States District Court
                for the Western District of Texas

                            (1:03-CV-893)

Before REAVLEY, JOLLY, and DeMOSS, Circuit Judges.

PER CURIAM*:

AFFIRMED. See 5TH CIR. R. 47.6.




_________________

     *Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
2